Third District Court of Appeal
                               State of Florida

                       Opinion filed December 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-260
                     Lower Tribunal No. 11-21520CC
                          ________________


                    Wilmington Trust Company, etc.,
                               Appellant,

                                     vs.

 Normandy Shores Apartment Condominium Association, Inc., et al.,
                          Appellees.


     An Appeal from a non-final order from the County Court for Miami-
Dade County, Natalie Moore, Judge.

     Bryan Cave Leighton Paisner, LLP, and W. Bard Brockman, Damon J.
Whitaker and Ezequiel J. Romero, for appellant.

      Jeffrey B. Smith, P.A., and Jeffrey B. Smith (Fort Lauderdale), for
appellee Benjie Sperling, as Trustee.


Before SCALES, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Appellant Wilmington Trust Company1 seeks review of a January 6,

2022 order denying what the trial court correctly characterized as appellant’s

successive Florida Rule of Civil Procedure 1.540(b)(4) motion. We affirm

because a successive rule 1.540(b)(4) motion is not cognizable by the trial

court if the successive motion attempts to relitigate an issue adjudicated by

a prior post-judgment order. See Parkhomchuck v. AIY, Inc., 338 So. 3d 397,

400 (Fla. 3d DCA 2022) (“[I]f the appellants were dissatisfied with the trial

court’s ruling on their first rule 1.540(b) motion, ‘their remedy was by appeal,

not be [sic] filing successive motions to vacate containing the same general

grounds or even new ones, which could have been raised in the first motion.’”

(quoting Intercoastal Marina Towers, Inc. v. Suburban Bank, 506 So. 2d

1177, 1179 (Fla. 4th DCA 1987))). 2

      Affirmed.




1
 As Successor to the Bank of New York Mellon, as Successor to JPMorgan
Chase Bank, National Association, as Trustee for C-Bass Mortgage Loan
Asset-Backed Certificates, Series 2006-CB3.
2
 Because a successive rule 1.540(b)(4) motion is not cognizable, the trial
court could have stricken, rather than denied, appellant’s successive motion.
We do not, in this opinion, determine which adjudication method is the better
practice.

                                       2